                 Case 2:18-cv-01777-RSM Document 8 Filed 01/18/19 Page 1 of 3




 1                                              THE HONORABLE RICARDO S. MARTINEZ
 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 8
      NIKOLAI WEDEKIND, derivatively on            CASE NO.: 2:18-cv-01777-RSM
 9    behalf of COSTCO WHOLESALE
10    CORPORATION,                                  NOTICE OF APPEARANCE OF
                                                    BARRY M. KAPLAN AND
11                  Plaintiff,                      GREGORY L. WATTS FOR
            v.                                      DEFENDANTS COSTCO
12                                                  WHOLESALE CORPORATION,
      HAMILTON E. JAMES, SUSAN                      HAMILTON E. JAMES, SUSAN
13    DECKER, KENNETH D. DENMAN,                    DECKER, KENNETH D. DENMAN,
14    RICHARD A. GALANTI, W. CRAIG                  RICHARD A. GALANTI, W. CRAIG
      JELINEK, RICHARD M. LIBENSON,                 JELINEK, RICHARD M. LIBENSON,
15    JOHN W. MEISENBACH, CHARLES T.                JOHN W. MEISENBACH, CHARLES
      MUNGER, JEFFREY S. RAIKES, JOHN               T. MUNGER, JEFFREY S. RAIKES,
16    W. STANTON, and MARY AGNES                    JOHN W. STANTON, AND MARY
      WILDEROTTER,                                  AGNES WILDEROTTER
17

18                  Defendants,

19    and

20    COSTCO WHOLESALE CORPORATION,
21
                    Nominal Defendant.
22

23

24

25

26

27
     NOTICE OF APPEARANCE                                     WILSON SONSINI GOODRICH & ROSATI
     2:18-cv-01777-RSM                                            701 Fifth Avenue, Suite 5100
                                                                    Seattle, WA 98104-7036
                                                                      Tel: (206) 883-2500
                                                                      Fax: (206) 883-2699
               Case 2:18-cv-01777-RSM Document 8 Filed 01/18/19 Page 2 of 3




 1          TO:            The Clerk of the Court

 2          AND TO:        All Parties of Record
 3          PLEASE TAKE NOTICE that Barry M. Kaplan and Gregory L. Watts of Wilson
 4   Sonsini Goodrich & Rosati, Professional Corporation hereby appear as attorneys of record for
 5   Nominal Defendant Costco Wholesale Corporation and Individual Defendants Hamilton E.
 6   James, Susan Decker, Kenneth D. Denman, Richard A. Galanti, W. Craig Jelinek, Richard M.
 7   Libenson, John W. Meisenbach, Charles T. Munger, Jeffrey S. Raikes, John W. Stanton, and
 8   Mary Agnes Wilderotter, and request that all future papers and pleadings herein, except
 9   original process, be served upon them at the address set forth below.
10   Dated: January 18, 2019
                                                   s/ Barry M. Kaplan
11
                                                   s/ Gregory L. Watts
12                                                 Barry M. Kaplan, WSBA #8661
                                                   Gregory L. Watts, WSBA #43995
13                                                 WILSON SONSINI GOODRICH & ROSATI, P.C.
                                                   701 Fifth Avenue, Suite 5100
14                                                 Seattle, WA 98104-7036
                                                   Telephone: (206) 883-2500
15
                                                   Facsimile: (206) 883-2699
16                                                 Email: bkaplan@wsgr.com
                                                   Email: gwatts@wsgr.com
17
                                                   Attorneys for Defendants Costco Wholesale
18                                                 Corporation, Hamilton E. James, Susan Decker,
                                                   Kenneth D. Denman, Richard A. Galanti, W.
19
                                                   Craig Jelinek, Richard M. Libenson, John W.
20                                                 Meisenbach, Charles T. Munger, Jeffrey S.
                                                   Raikes, John W. Stanton, And Mary Agnes
21                                                 Wilderotter
22

23

24

25

26

27

     NOTICE OF APPEARANCE                               -1-            WILSON SONSINI GOODRICH & ROSATI, P.C.
     2:18-cv-01777-RSM                                                        701 Fifth Avenue, Suite 5100
                                                                                Seattle, WA 98104-7036
                                                                                  Tel: (206) 883-2500
                                                                                  Fax: (206) 883-2699
              Case 2:18-cv-01777-RSM Document 8 Filed 01/18/19 Page 3 of 3




 1                                   CERTIFICATE OF SERVICE

 2          I hereby certify that on January 18, 2019, I filed the foregoing with the Clerk of the

 3   Court using the CM/ECF system, and served all parties via ECF.

 4   Dated: January 18, 2019
 5
                                                       s/ Barry M. Kaplan
 6                                                     Barry M. Kaplan, WSBA #8661

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27
     CERTIFICATE OF SERVICE                                             WILSON SONSINI GOODRICH & ROSATI, P.C.
     2:18-cv-01777-RSM                                                         701 Fifth Avenue, Suite 5100
                                                                                 Seattle, WA 98104-7036
                                                                                   Tel: (206) 883-2500
                                                                                    Fax: (206) 883-2699
